USCA4 Appeal: 21-1888      Doc: 15         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1888


        JAMES R. WILLIAMS,

                            Plaintiff - Appellant,

                     v.

        FREEDOM MORTGAGE CORPORATION,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00874-MHL)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        James R. Williams, Appellant Pro Se. John Alexander Nader, MCGLINCHEY
        STAFFORD, PLLC, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1888      Doc: 15         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               James R. Williams seeks to appeal the district court’s order dismissing Williams’

        removed civil action without prejudice for failure to prosecute. * We dismiss the appeal for

        lack of jurisdiction because the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on June 29, 2021. Williams filed the notice of

        appeal on August 11, 2021. Williams thus failed to file a timely notice of appeal or,

        alternatively, to obtain an extension or reopening of the appeal period. Accordingly, we

        grant Appellee’s motion to dismiss this appeal. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       DISMISSED




               *
                 We conclude that the district court’s order dismissing Williams’ action without
        prejudice is an appealable final order. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-12
        (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                                     2